Title: M. L. Tracie to James Madison, 7 August 1828
From: Tracie, M. L.
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    Brown’s Hotel Washington City
                                
                                7 of August 1828.
                            
                        
                         
                        My long and wearying journey from New York to the University of Va. ended in a severe bilious fever a few
                            days after my arrival in this City, from which I am now but slowly recovering. From the number of applications for the
                            Chair of Ancient languages vacated by Mr. Long, and the great support some were said to recieve from high authority, I
                            despaired of success on my part, and was returning to New York with the intention of going back to my own Country, when I
                            was thrown on my bed by fever. As I am uninformed of the particular ground on which my application was rejected it would
                            deeply gratify me to know it, being quite convinced that my industry in instruction would be equal to that of any
                            Candidate, and it being already universally known in my own country, that my pretensions as a Scholar were correctly
                            estimated, and rewarded with the highest prize, literary character can acquire.
                        I would esteem it a very great favor, when forwarding to me the letters which were at different times
                            addressed to you in my behalf, you would let me know the precise objection the Visitors made to my claim. With the
                            sincerest wishes for the success of the University, and for your own health and long life, I have the honor to be Sir with
                            great respect your faithful Sevt.
                        
                            
                                M. L. Tracie
                            
                        
                    Be pleased to direct your letter containing my testimonials to the care of Mr. M’Clane Post master General Washington City—